DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 19 recites three alternate limitations “providing the main reflector with at least one of an antenna extension, a shroud, or a serrated edge”. Each of these embodiments appear to be mutually exclusive based on Applicant’s Disclosure (for example, see figs. 4A-6A). 
Claim 20 recites the limitation “the antenna extension is a full rim extension or a partial extension, the shroud is a full shroud or a partial shroud, and the serrated edge has a size of 25 cm, 50 cm, or 100 cm and a straight edge serration profile or a curved edgeDocket No. 1120.003US1PATENT APPLICATION 35 serration profile”. In claim 20, it is unclear whether Applicant is claiming the antenna extension, the shroud, and the serrated edge in a single embodiment, or whether these limitations further specify the configuration of optional elements. 
For purposes of examination, claim 20 is interpreted by the Examiner to read “…when the main reflector is provided with the antenna extension, the antenna extension is a full rim extension or a partial extension; when the main reflector is provided with the shroud, the shroud is a full shroud or a partial shroud; and when the main reflector is provided with the serrated edge, the serrated edge has a size of 25 cm, 50 cm, or 100 cm and a straight edge serration profile or a curved edgeDocket No. 1120.003US1PATENT APPLICATION 35 serration profile”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by  Lee et al. (US 20170229773 A1), hereinafter referred to as “Lee”.
Regarding claim 1, Lee discloses an apparatus, comprising: an antenna terminal (fig. 16B; para. [0182]) for a satellite communication system (para. [0007]), the antenna terminal (fig. 16B) comprising: 5a sub-reflector (fig. 16B, element 1650; para. [0182]); and a main reflector (fig. 16B, element 1603; para. [0182]), the main reflector (fig. 16B, element 1603) further comprising at least one of an antenna extension (alternate limitation taught by Santoru, as described below), a shroud (fig. 16B, element 1607; para. [0182]), or a serrated edge (alternate limitation taught by Deguchi, as described below); wherein the sub-reflector (fig. 16B, element 1650) and the main reflector (fig. 16B, element 1603) of the antenna terminal (fig. 16B) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0134]).  
Regarding claim 5, Lee discloses the shroud (fig. 16B, element 1607) comprises a full shroud (fig. 16B, element 1607) or a partial shroud (fig. 10A; para. [0168]) to increase surface area (para. [0176]) of the main reflector (fig. 16B, element 1603) and minimize stray or undesirable radiation spillover (para. [0134]).  
Regarding claim 10, Lee discloses a method, comprising: providing an antenna terminal (fig. 16B; para. [0182]) for a satellite communication system (para. [0007]) with 5a sub-reflector (fig. 16B, element 1650; para. [0182]) and a main reflector (fig. 16B, element 1603; para. [0182]); and providing the main reflector (fig. 16B, element 1603) with at least one of an antenna extension (alternate limitation taught by Santoru, as described below), a shroud (fig. 16B, element 1607; para. [0182]), or a serrated edge (alternate limitation taught by Deguchi, as described below); wherein the sub-reflector (fig. 16B, element 1650) and the main reflector (fig. 16B, element 1603) of the antenna terminal (fig. 16B) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0134]).  
Regarding claim 14, Lee discloses the shroud (fig. 16B, element 1607) comprises a full shroud (fig. 16B, element 1607) or a partial shroud (fig. 10A; para. [0168]) to increase surface area (para. [0176]) of the main reflector (fig. 16B, element 1603) and minimize stray or undesirable radiation spillover (para. [0134]).  

Claims 1, 9-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Deguchi et al. (JP 3763428 B2), hereinafter referred to as “Deguchi”.
Regarding claim 1, Deguchi discloses an apparatus, comprising: an antenna terminal (fig. 4b, element 5; para. [0016] of attached translation) for a satellite communication system (para. [0027] – “5 satellite body”), the antenna terminal (fig. 4b, element 5) comprising: 5a sub-reflector (fig. 4b, element 2, para. [0016]); and a main reflector (fig. 4b, element 1; para. [0016]), the main reflector (fig. 4b, element 1) further comprising at least one of an antenna extension (alternate limitation taught by Santoru, as described below), a shroud (alternate limitation taught by Lee, as described above), or a serrated edge (fig. 4b, element 4d; para. [0016]); wherein the sub-reflector (fig. 4b, element 2) and the main reflector (fig. 4b, element 1) of the antenna terminal (fig. 4b, element 5) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0016]).  
Regarding claim 9, Deguchi discloses the serrated edge (fig. 4b, element 4d) has a profile comprising at least one of a straight edge serration or a curved edge serration (fig. 4b, element 4d; para. [0016] – “a mirror member 4d having a large surface area irradiated with this geometrical optical beam and having a curved surface shape”).  
Regarding claim 10, Deguchi discloses a method, comprising: providing an antenna terminal (fig. 4b, element 5; para. [0016] of attached translation) for a satellite communication system (para. [0027] – “5 satellite body”) with 5a sub-reflector (fig. 4b, element 2, para. [0016]) and a main reflector (fig. 4b, element 1; para. [0016]); and providing the main reflector (fig. 4b, element 1) with at least one of an antenna extension (alternate limitation taught by Santoru, as described below), a shroud (alternate limitation taught by Lee, as described above), or a serrated edge (fig. 4b, element 4d; para. [0016]); wherein the sub-reflector (fig. 4b, element 2) and the main reflector (fig. 4b, element 1) of the antenna terminal (fig. 4b, element 5) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0016]).  
Regarding claim 18, Deguchi discloses the serrated edge (fig. 4b, element 4d) has a profile comprising at least one of a straight edge serration profile or a curved edge serration profile (fig. 4b, element 4d; para. [0016] – “a mirror member 4d having a large surface area irradiated with this geometrical optical beam and having a curved surface shape”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Santoru et al. (US 6611238 B1), hereinafter referred to as “Santoru” in view of Lee et al. (US 20170229773 A1), hereinafter referred to as “Lee”.
Regarding claim 1, Santoru teaches an apparatus, comprising: an antenna terminal (fig. 10; col. 2, lines 41-50) for a satellite communication system (col. 1, lines 21-28), the antenna terminal (fig. 10) comprising: 5a main reflector (fig. 10, element 102; col. 9, lines 1-4), the main reflector (fig. 10, element 102) further comprising at least one of an antenna extension (fig. 10, elements 1002A and 1002B; col. 9, lines 4-12), a shroud (alternate limitation taught by Lee, as described above), or a serrated edge (alternate limitation taught by Deguchi, as described above); wherein the main reflector (fig. 10, element 102) of the antenna terminal (fig. 10) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (col. 9, lines 15-19).  
Santoru does not teach a sub-reflector; and wherein the sub-reflector and the main reflector of the antenna terminal is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions.  
Lee teaches a sub-reflector (fig. 16B, element 1650; para. [0182]); and wherein the sub-reflector (fig. 16B, element 1650) and the main reflector (fig. 16B, element 1603; para. [0182]) of the antenna terminal (fig. 16B; para. [0182]) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0134]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Santoru to include a sub-reflector; and wherein the sub-reflector and the main reflector of the antenna terminal is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions, as described in Lee. Doing so allows for the desired beam direction (Lee, para. [0214]).
	Regarding claim 2, Santoru teaches the antenna extension (fig. 10, elements 1002A and 1002B) comprises at least one of a full rim antenna extension (col. 9, lines 6-8) or a partial antenna extension (col. 9, lines 8-10) to increase surface area of the main reflector (fig. 10, element 102) (col. 9, lines 10-13) and minimize stray or undesirable radiation isspillover (col. 9, lines 15-19).  
Regarding claim 3, Santoru does not teach the full rim antenna extension provides a 1-meter rim around the main reflector.  
Lee teaches the full rim antenna extension provides a rim around the main reflector with dimensions based on the desired frequency (para. [0150]).  
The combination of Santoru and Lee, as modified, does not teach the full rim antenna extension provides a 1-meter rim around the main reflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Santoru and Lee such that the full rim antenna extension provides a 1-meter rim around the main reflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the desired frequency range (Lee, para. [0150]).
Regarding claim 4, Santoru teaches the partial rim antenna extension (fig. 10, elements 1002A and 1002B) comprises at least two extensions (fig. 10, elements 1002A and 1002B) at two predetermined locations (fig. 10; col. 9, lines 8-10) around the main reflector (fig. 10, element 102).  
Santoru does not teach the partial rim antenna extension comprises at least two 1 x 3 meter extensions at two predetermined locations around the main reflector.  
Lee teaches the partial rim antenna extension comprises at least two extensions (fig. 10; para. [0167]-[0168]) at two predetermined locations around the main reflector with dimensions based on the desired frequency (para. [0150]).
The combination of Santoru and Lee, as modified, does not teach the partial rim antenna extension comprises at least two 1 x 3 meter extensions at two predetermined locations around the main reflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Santoru and Lee such that the partial rim antenna extension comprises at least two 1 x 3 meter extensions at two predetermined locations around the main reflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the desired frequency range (Lee, para. [0150]).
Regarding claim 10, Santoru teaches a method, comprising: providing an antenna terminal (fig. 10; col. 2, lines 41-50) for a satellite communication system (col. 1, lines 21-28) with 5a main reflector (fig. 10, element 102; col. 9, lines 1-4); and providing the main reflector (fig. 10, element 102) with at least one of an antenna extension (fig. 10, elements 1002A and 1002B; col. 9, lines 4-12), a shroud (alternate limitation taught by Lee, as described above), or a serrated edge (alternate limitation taught by Deguchi, as described above); wherein the main reflector (fig. 10, element 102) of the antenna terminal (fig. 10) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (col. 9, lines 15-19).  
Santoru does not teach a sub-reflector; and wherein the sub-reflector and the main reflector of the antenna terminal is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions.  
Lee teaches a sub-reflector (fig. 16B, element 1650; para. [0182]); and wherein the sub-reflector (fig. 16B, element 1650) and the main reflector (fig. 16B, element 1603; para. [0182]) of the antenna terminal (fig. 16B; para. [0182]) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0134]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Santoru to include a sub-reflector; and wherein the sub-reflector and the main reflector of the antenna terminal is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions, as described in Lee. Doing so allows for the desired beam direction (Lee, para. [0214]).
	Regarding claim 11, Santoru teaches the antenna extension (fig. 10, elements 1002A and 1002B) comprises at least one of a full rim antenna extension (col. 9, lines 6-8) or a partial antenna extension (col. 9, lines 8-10) to increase surface area of the main reflector (fig. 10, element 102) (col. 9, lines 10-13) and minimize stray or undesirable radiation isspillover (col. 9, lines 15-19).  
Regarding claim 12, Santoru does not teach the full rim antenna extension provides a 1-meter rim around the main reflector.  
Lee teaches the full rim antenna extension provides a rim around the main reflector with dimensions based on the desired frequency (para. [0150]).  
The combination of Santoru and Lee, as modified, does not teach the full rim antenna extension provides a 1-meter rim around the main reflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Santoru and Lee such that the full rim antenna extension provides a 1-meter rim around the main reflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the desired frequency range (Lee, para. [0150]).
Regarding claim 13, Santoru teaches the partial rim antenna extension (fig. 10, elements 1002A and 1002B) comprises at least two extensions (fig. 10, elements 1002A and 1002B) at two predetermined locations (fig. 10; col. 9, lines 8-10) around the main reflector (fig. 10, element 102).  
Santoru does not teach the partial rim antenna extension comprises at least two 1 x 3 meter extensions at two predetermined locations around the main reflector.  
Lee teaches the partial rim antenna extension comprises at least two extensions (fig. 10; para. [0167]-[0168]) at two predetermined locations around the main reflector with dimensions based on the desired frequency (para. [0150]).
The combination of Santoru and Lee, as modified, does not teach the partial rim antenna extension comprises at least two 1 x 3 meter extensions at two predetermined locations around the main reflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Santoru and Lee such that the partial rim antenna extension comprises at least two 1 x 3 meter extensions at two predetermined locations around the main reflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the desired frequency range (Lee, para. [0150]).

Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170229773 A1), hereinafter referred to as “Lee”.
Regarding claim 6, Lee teaches the full shroud (fig. 16B, 1607) provides a shroud around the main reflector (fig. 16B, element 1603) with dimensions based on the desired frequency (para. [0018], [0134]).
Lee does not teach the full shroud provides a 1.5-meter shroud around the main reflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Lee such that the full shroud provides a 1.5-meter shroud around the main reflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the desired frequency range (Lee, para. [0150]).
Regarding claim 15, Lee teaches the full shroud (fig. 16B, 1607) provides a shroud around the main reflector (fig. 16B, element 1603) with dimensions based on the desired frequency (para. [0018], [0134]).
Lee does not teach the full shroud provides a 1.5-meter shroud around the main reflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Lee such that the full shroud provides a 1.5-meter shroud around the main reflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the desired frequency range (Lee, para. [0150]).
Regarding claim 19, as best understood, Lee teaches providing an antenna terminal (fig. 16B; para. [0182]) for a satellite communication system (para. [0007]) with 5a sub-reflector (fig. 16B, element 1650; para. [0182]) and a main reflector (fig. 16B, element 1603; para. [0182]); and providing the main reflector (fig. 16B, element 1603) with at least one of an antenna extension (alternate limitation taught by Santoru, as described above), a shroud (fig. 16B, element 1607; para. [0182]), or a serrated edge (alternate limitation taught by Deguchi, as described above); wherein the sub-reflector (fig. 16B, element 1650) and the main reflector (fig. 16B, element 1603) of the antenna terminal (fig. 16B) is provided and configured to reduce antenna spillover in accordance with antenna 10performance and interference restrictions (para. [0134]).  
Lee does not teach a non-transitory computer-readable storage medium having an executable iostored thereon, which when executed instructs a processor to perform the following: providing an antenna terminal for a satellite communication system with a sub-reflector and a main reflector; and providing the main reflector with at least one of an antenna extension, a 15shroud, or a serrated edge; wherein the sub-reflector and the main reflector of the antenna terminal is provided and configured to reduce antenna spillover in accordance with antenna performance and interference restrictions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Lee to include a non-transitory computer-readable storage medium having an executable iostored thereon since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). Doing so allows for automating the manufacturing process, thereby saving time and money, and enabling greater precision.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170229773 A1), hereinafter referred to as “Lee”, in view of Bayon et al. (EP 2466688 A1), hereinafter referred to as “Bayon”.
 Regarding claim 7, Lee does not teach the partial shroud comprises at least two 1.5 x 2 meter partial shrouds at two predetermined locations around the main ioreflector.  
Bayon teaches the partial shroud (fig. 1, elements 7; para. [0024]) comprises at least two partial shrouds (fig. 1, elements 7) at two predetermined locations (para. [0024]) around the main ioreflector (fig. 1, element 2; para. [0024]) with dimensions based on the desired frequency (para. [0025]).  
The combination of Lee and Bayon, as modified, does not teach the partial shroud comprises at least two 1.5 x 2 meter partial shrouds at two predetermined locations around the main ioreflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Lee and Bayon such that the partial shroud comprises at least two 1.5 x 2 meter partial shrouds at two predetermined locations around the main ioreflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the frequency range (Bayon, para. [0025]).
Regarding claim 16, Lee does not teach the partial shroud comprises at least two 1.5 x 2 meter partial shrouds at two predetermined locations around the main ioreflector.  
Bayon teaches the partial shroud (fig. 1, elements 7; para. [0024]) comprises at least two partial shrouds (fig. 1, elements 7) at two predetermined locations (para. [0024]) around the main ioreflector (fig. 1, element 2; para. [0024]) with dimensions based on the desired frequency (para. [0025]).  
The combination of Lee and Bayon, as modified, does not teach the partial shroud comprises at least two 1.5 x 2 meter partial shrouds at two predetermined locations around the main ioreflector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Lee and Bayon such that the partial shroud comprises at least two 1.5 x 2 meter partial shrouds at two predetermined locations around the main ioreflector since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so allows for the frequency range (Bayon, para. [0025]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Joy (US 5341150 A), hereinafter referred to as “Joy”.
Regarding claim 8, Deguchi does not teach the serrated edge of the main reflector has a size comprising at least one of 25 cm, 50 cm, or 100 cm.  
Joy teaches the serrated edge (fig. 14a – 14c; col. 8, lines 42-50) of the main reflector has a size comprising 4 feet (approximately 122 cm) (col. 8, lines 42-50).  
The combination of Deguchi and Joy, as modified, does not teach the serrated edge of the main reflector has a size comprising at least one of 25 cm, 50 cm, or 100 cm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Joy and Deguchi such that the serrated edge of the main reflector has a size comprising at least one of 25 cm, 50 cm, or 100 cm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so allows for the desired frequency (Joy, col. 8, lines 42-50).
Regarding claim 17, Deguchi does not teach the serrated edge of the main reflector has a size comprising at least one of 25 cm, 50 cm, or 100 cm.  
Joy teaches the serrated edge (fig. 14a – 14c; col. 8, lines 42-50) of the main reflector has a size comprising 4 feet (approximately 122 cm) (col. 8, lines 42-50).  
The combination of Deguchi and Joy, as modified, does not teach the serrated edge of the main reflector has a size comprising at least one of 25 cm, 50 cm, or 100 cm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Joy and Deguchi such that the serrated edge of the main reflector has a size comprising at least one of 25 cm, 50 cm, or 100 cm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so allows for the desired frequency (Joy, col. 8, lines 42-50).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170229773 A1), hereinafter referred to as “Lee”, in view of Joy (US 5341150 A), hereinafter referred to as “Joy”.
Regarding claim 20, as best understood, Lee teaches the antenna extension (fig. 2B, element 10; para. [0127]) is a full rim extension (figs. 2A-2B, element 10; para. [0127]) or a partial extension (figs. 3A-3B, element 34; para. [0143]), the shroud (fig. 2B, element 8; para. [0127]) is a full shroud (figs. 2A-2B, element 8; para. [0127]) or a partial shroud (figs. 3A-3B, element 8; para. [0168]).
Lee does not teach the serrated edge has a size of 25 cm, 50 cm, or 100 cm and a straight edge serration profile or a curved edgeDocket No. 1120.003US1PATENT APPLICATION 35 serration profile.
Joy teaches the serrated edge (fig. 14a – 14c; col. 8, lines 42-50) has a size of 4 feet (approximately 122 cm) (col. 8, lines 42-50) and a straight edge serration profile or a curved edgeDocket No. 1120.003US1PATENT APPLICATION 35serration profile (col. 2, lines 40-46).
The combination of Lee and Joy, as modified, does not teach the serrated edge has a size of 25 cm, 50 cm, or 100 cm and a straight edge serration profile or a curved edgeDocket No. 1120.003US1PATENT APPLICATION 35 serration profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Lee to include the serrated edge, as described in Joy. Doing so allows for the desired reflector radiation pattern characteristics and sidelobe level (Joy, col. 3, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Lee and Joy such that the serrated edge has a size of 25 cm, 50 cm, or 100 cm and a straight edge serration profile or a curved edgeDocket No. 1120.003US1PATENT APPLICATION 35 serration profile since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Doing so allows for the desired frequency (Joy, col. 8, lines 42-50).

Examiner’s note: Regarding recitations throughout the claims (1, 10, and 19) that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845